Case 4:17-cv-01892-HSG Document 334-2 Filed 08/16/19 Page 1 of 17




                Exhibit A
               Case 4:17-cv-01892-HSG Document 334-2 Filed 08/16/19 Page 2 of 17




    BLACICROCK®




                                16   THINGS YOU SHOULD                  KNOW
                                Information   About BTC




                                                                            June 2017




CONFIDENTIAL                                                                  BAIRD0001821
                                                           5
                Case 4:17-cv-01892-HSG Document 334-2 Filed 08/16/19 Page 3 of 17




                         Contents




                          1   What    is   BlackRock


                                                           3
                                                           8
                                                           7
                                                        Institutional   Trust   Company   NA9    2




                                            15
                          2   Structure of Collective        Funds


                          3   Regulatory      Oversight


                          4   Investing Funds and         Master    Funds




                                            27
                          5   Fund Contributions        and Withdrawals




                                            35
                              Calculation     of   Unit Values




                                             23
                          6   Fees and Expenses




                                             36
                                             32
                          7   Securities      Lending                                           16




                                             39
                          8   Risk   Management and         Credit Policies


                          9




                                              38
                              Brokerage Practices


                         10   Other Fund and Account            Policies




                                           45
                         11   Custody




                                              39
                         12   Tax Treatment


                         13   OCC    Fiduciary     Restrictions


                         14   Insurance


                         15   Other Potential       Conflicts   of Interest



                         16   Disclosure and Consent                                            44


                              Notes




         16   THINGS




CONFIDENTIAL                                                                                         BAIRD0001823
                Case 4:17-cv-01892-HSG Document 334-2 Filed 08/16/19 Page 4 of 17

                                                                                       5    6     7    8    9    10    11        12        13    14    15       16    THINGS          YOU SHOULD                 KNOW




                         Fees and Expenses

                            Investment              Management                         Fees

                            BTC generally charges                              clients           directly for              its     investment                    management

                            services           For certain                Funds and                   Accounts               investment                     management                    fees are

                            accrued        daily      and paid from Fund                               or   Account                   assets               In   either      case       if      a    Fund    or


                            an   Account            invests          in    one        or    more other Funds the investment                                                     management

                            fee   is    assessed           only           at    the    level at            which the               client             is   directly        invested            and the

                            client      will   not pay an additional investment                                                  management                          fee   at   other          Fund

                            levels except as discussed                                     below To the extent a Fund invests                                                   in   other          pooled

                            funds       for    which a          BTC            affiliate         is   the   manager                        advisor          or       sub   advisor the

                            investment              management                        fee assessed                    at   the         level at            which the            client         is




                            directly      invested              if
                                                                     any            will   generally            exclude                investment                     management                    fees


                            paid from the assets                          of    the pooled funds                       to        the        BTC        affiliate




                            In   addition       to   compensation                           received            for    its       investment                     management

                            services BTC              is   also           compensated                      for    providing                     securities             lending        services


                            to   those     Funds           or   Accounts                   that lend            securities                  a Lending Fund                           or     Lending

                            Account            as applicable



                            BTC may negotiate                        different              investment                 management                           andor          securities



                            Lending       compensation                         arrangements                     with         its      clients              depending            on a      variety          of


                            factors        including but not                           limited         to the nature                        and        size of         the investment                 and

                            the   overall       relationship                    with and services delivered to a                                                     particular client


                            BTC    is    paid       50      of       the net           income earned from                                   securities                lending

                            transactions              except              in    cases           where a          client           may negotiate a                          different



                            compensation               arrangement                          If    a loan        is    collateralized                        with      cash net income                      is



                            determined              by calculating                     the       return         received by a Lending                                  Funds          or       Lending

                            Accounts            investment                     of   cash         collateral           posted                for securities                 loans       in      BTCs

                            Cash       Collateral          Funds net                   of       borrower             rebate fees                      The net income divided

                            between the              client          and        BTC        is    also net         of   Cash                Collateral                Fund management

                            fees paid          to   BTC     as described                         in   more        detail              in   Securities                Lending           Cash

                            Collateral         Fund Management                              Fees on page                     20 and other custodial                                   and          other


                            expenses charged                         to   the        Cash        Collateral            Funds as described                                  below          If   a loan      is



                            collateralized            with assets other than                                    cash net income equals the loan fee

                            negotiated          with the borrower                                BTC bears             all       operational                    costs       directly related


                            to securities            loan transactions from                                 its       share           of        net    income




         16   THINGS                                                                                                                                                                                                15




CONFIDENTIAL                                                                                                                                                                                                     BAIRD0001837
               Case 4:17-cv-01892-HSG Document 334-2 Filed 08/16/19 Page 5 of 17

         Information   About   BTC




                                     Audit     Expenses

                                     Each     Fund      will     pay aud   it    fees      to certified            public      accountants            for   the performance


                                     of   an annual audit a              SSAE         16   review       and other services                        B   Funds      also    pay fees

                                     to certified          public      accountants           for   the cost          of   tax     return          preparation



                                     Custodial          and Other Expenses

                                     Expenses          for   Funds and          certain      Accounts              include        amounts paid              directly or


                                     indirectly    through investments                      in   one    or    more Funds                for   custodial       fund accounting

                                     and     related services including                    Form 5500 direct                    filing    entity reporting



                                     Funds and Accounts                  also        bear   certain       expenses                related to        investments           eg
                                     brokerage commissions                       and dealer            spreads except                    in   the case      of   a    Fund     to   the


                                     extent      that      expenses and other                effects          of   transacting            investments            are    assessed


                                     d irectly    to   a   participant          in   the   Fund See            also       discussion              under   Fund

                                     Contributions              and Withdrawals              Calculation             of Unit       Values          starting   on page         8
                                     Funds and Accounts                   may        also incur        other       expenses             such as fees          paid to


                                     third   party index sponsors fees                           paid   for    proxyvoting               services         and    certain       legal


                                     expenses          eg        for litigation        involving        a Fund        or    its    holdings




                               Securities                        Lending

                                     Structure of Lending                  Transactions


                                     BTCs      securities             lending        program       is   designed            to    enhance returns                of    the


                                     Lending       Funds          or   Lending        Accounts           When         investing              in   a Lending      Fund         or


                                     Account       the       client     appoints           BTC as       its    securities
                                                                                                                                    lending agent BTCs program

                                     for   Funds and Accounts                    complies          with the Federal Financial                             Institutions


                                     Examination             Councils       policy         statement on               securities              lending     FFIEC

                                     Guidelines Loan transactions                                for    Lending Funds                   and Lending Accounts                       that


                                     are subject           to    ERISA comply with the applicable                                  ERISA exemptive                   relief


                                     Securities         lending transactions                     typically          involve        a lender a borrower                   and a

                                     Lending      agent          In   BTCs program the borrowers                                  generally         are broker dealers               or


                                     banks       which          may include           nonUS             broker dealers                  or    banks that         meet certain

                                     criteria      BTC          as lending agent             for   each        Lending            Fund        or   Lending      Account

                                     enters      into      a master       securities             lending       agreement                with each         borrower


                                     negotiates            securities      loans effects                delivery          of     Loaned           securities     performs


                                     daily    marks to market on loaned securities                                        accepts             delivery      of collateral           and


                                     invests      any cash collateral                  and       accepts           returns         of   loaned securities




                                                                                                                                                    PROPRIETARY           AND CONFIDENTIAL




CONFIDENTIAL                                                                                                                                                                              BAIRD0001838
                Case 4:17-cv-01892-HSG Document 334-2 Filed 08/16/19 Page 6 of 17

                                                                    1
                                                                         2              F    6    7   8     9    10    11       12    13        14    15    16   THINGS             YOU SHOULD                 KNOW




                            In   addition          to typical            overthecounter                           loan transactions                              securities             lending

                            transactions                may be entered                        into    through               an exchange                     or similar alternative


                            trading system                    or   venue           in   which the borrower                                is   also acting as a clearing


                            member on                the      exchange                  or   through            a central                 clearing          counterparty                 CCP
                            in   which the              CCP would act as the borrower A                                               securities             lending transaction

                            entered           into      through          an exchange                   or       a CCP may be subject                              to    exchange

                            requirements such as providing                                            margin          to    the       clearing              member or CCP


                            The borrower becomes the                                     legal        owner           of   a loaned security                      and        is    entitled      to


                            the benefits                of   ownership such as the                                rights             to    receive dividends                      and        other


                            distributions               and        to   vote        any      proxies on that security                                  However               the borrower                 is




                            contractually                obligated             to       pay      to   the Lending                    Fund        or    Lending          Account

                            amounts            equivalent                to   all       interest dividends and                                  other        distributions               from


                            Loaned        securities               that the             owner         of   the    securities                    is   entitled      to    receive


                            Securities             loans are             collateralized                   in    order       to       mitigate              the   risk of          borrower

                            default The              collateral               is   adjusted            daily          based on current market values


                            When         the   collateral               concerned                 consists            of    US                 Collateral          it   is   generally          the


                            policy       of   BTC       to require             a borrower                  to   maintain                  collateral at           102              of   the value


                            of   loaned        US            securities             and       105           of   the value                 of    loaned          nonUS              securities

                            and     in   no case             less       than       100 US                   Collateral                may            include      US         dollar


                            denominated                  cash and              securities              issued              or   guaranteed                   by the      US         government

                            or   its   agencies              or    instrumentalities                           along with                 bank        certificates of               deposit          or


                            bankers            acceptances                    and certain                  mortgage backed                             securities            that are rated


                            in   one     of   the       two highest                 rating        categories                by       at least          one       nationally             recognized

                            statistical            rating         organization Instead                            of   cash           or securities               collateral

                            a borrower               may provide an irrevocable                                   letter         of credit                 issued by a            US         bank

                            that has been                    approved by BTC and that                                  is   not       affiliated             with the borrower




                            Additionally Foreign Collateral which                                                     includes                 securities         issued            or


                            guaranteed               by certain               multilateral                 development                         banks         highly     rated sovereign


                            debt        cash       in   certain          nonUS                   currencies                including                  but not      limited              to   euros

                            Letters of credit                 issued by certain                        nonUS                 banks               and other             collateral            that


                            would        be permitted under Rule                                  15c33           under the                     Exchange Act may be

                            accepted            Any other types                         of collateral             permitted under Rule                                  15c33            in




                            addition          to   those           listed      above             including             for       example                   equity securities

                            would        also      be considered                    to       be Foreign               Collateral                under        ERISA           If   such        Foreign

                            Collateral          is   accepted                 a borrower               will      be required                     to   maintain          collateral at                no

                            Less       than    102            of   the market value                        of    the        securities                loaned       if   the       collateral         is




         16   THINGS




CONFIDENTIAL                                                                                                                                                                                                   BAIRD0001839
               Case 4:17-cv-01892-HSG Document 334-2 Filed 08/16/19 Page 7 of 17

         Information   About   BTC




                                     denominated                  in    the      same currency as the                        securities             loaned and            105         if   the


                                     collateral           is    denominated                in    a currency           different           from that           of    the   securities


                                     Loaned          In    addition BTC may                      require         additional             collateral levels to                   provide a


                                     margin           above            these           minimum              levels for     Foreign         Collateral          and        in   other


                                     instances             where         it   deems        it    appropriate Acceptable                             collateral for             any


                                     particular            Lending Fund                  or     Lending         Account         may        be affected              by the

                                     investment                 guidelines             andor regulatory requirements                                     applicable            to   such


                                     Lending          Fund         or   Lending          Account


                                     If   the borrower                 posts cash as collateral the Lending                                         Fund      or   Lending          Account

                                     pays    to      the borrower                  a negotiated               interest rate             payment a rebate fee

                                     although             in    certain          circumstances                 no rebate fee              is   paid      to   the borrower                 and

                                     the borrower                 instead          makes a payment                    to     the Lending             Fund          or   Lending

                                     Account          The cash                collateral          is    managed pursuant                       to   investment             guidelines


                                     regarding            liquidity              diversification              minimum           credit         quality         and maturity

                                     profile       As with any other investment                                  mandate the cash                         collateral           is   invested


                                     at   the    risk of         the Lending              Fund         or    Lending       Account             see       Securities            Lending

                                     Securities            Lending Risks starting on page                                  20      If   the borrower               posts a          letter


                                     of credit        or       other non           cash         collateral        the borrower                 pays a negotiated                     fee

                                     In   addition a borrower                          may      also pay a negotiated                      fee      in   an exclusive               lending


                                     arrangement                  as described                  below



                                     Securities            loans generally                 are negotiated                  on an         open        basis That                is   there     is




                                     no    fixed     maturity               to   the transaction                 and     either          the borrower              or   the Lending

                                     Fund       or   Lending Account                      has the            right to    terminate the loan                        at   any    time

                                     A    Lending          Fund        or     Lending         Account           may also make loans with a committed

                                     maturity             or    term loans                In    addition          a Lending              Fund       or    Lending         Account            may

                                     engage          in   an exclusive                   lending            arrangement            whereby               the borrower               pays a

                                     fixed      or variable             fee       in   return     for       an exclusive           right to         borrow         securities            from a


                                     particular            Lending               Fund    or     Lending         Account            or    a portion         thereof         for      an


                                     agreed        upon           period          of   time but which arrangement                               does not obligate                    them        to


                                     do    so Under              all
                                                                        lending         agreements including                            term loans            and exclusive

                                     Lending         arrangements BTC as agent                                    for    the Lending                Fund      or    Lending          Account

                                     retains       the          right to      terminate a              securities          loan         at will     for    proxy voting              or    other


                                     purposes              If    BTC does so the borrower must                                     return      the security              within       the

                                     normal settlement cycle                             or     be     in    breach     of   its
                                                                                                                                   lending          agreement


                                     As a general matter                          securities            loan opportunities are allocated                                 to eligible



                                     Lending          Funds            or     Lending Accounts                   by an       automated               queuing algorithm as




                                                                                                                                                           PROPRIETARY               AND CONFIDENTIAL




CONFIDENTIAL                                                                                                                                                                                          BAIRD0001840
                Case 4:17-cv-01892-HSG Document 334-2 Filed 08/16/19 Page 8 of 17

                                                          1    2    3    4    5    6    7    8   9    10   11    12       13    14    15    16    THINGS           YOU SHOULD            KNOW




                            suggested        by the FFIEC Guidelines The algorithm would                                                         not apply         in   certain


                            circumstances           where automated                          allocations              would           not be      used such as an

                            exclusive       lending      arrangement                    a    Fund restructuring                        or       when a       client


                            transitions      an    investment                between Funds                      or   Accounts               The algorithm takes

                            into   account factors             such as            whether a Lending Fund                               or       Lending       Account          has


                            been passed over             for       previous            loan opportunities                        availability of             the security


                            sought       bythe    borrower each                       Lending         Funds           or   Lending              Accounts           applicable


                            legal tax and         credit       restrictions                 any      restrictions               imposed by the borrower

                            and    constraints         imposed            by the Lending                   Funds           or    LendingAccounts

                            custodian       or   subcustodians                         or   the relevant              securities                market Within the

                            constraints mentioned                       above          BTC seeks           to allocate                loan opportunities                     among

                            its   Lending Funds and Lending Accounts                                       in    a    manner that overtime                              seeks       to


                            approximate          the   outcome               of   a    pro   rata allocation BTCs lending system

                            dynamicaLly recalculates                      the      queue as each new transaction                                       is    executed


                            Certain      identifying          information about the Lending                                      Funds and Lending

                            Accounts        is   provided on a confidential basis                                    to   borrowers               to   permit           them   to



                            approve the Lending                Fund          or    Lending           Account              as a       principal         lender       to   maintain


                            appropriate          risk based             capital        against         their                               to   such lender             and    for
                                                                                                                     exposure

                            certain      other    purposes


                            Aggregate        information regarding                          securities           lending transactions by Lending

                            Funds     or   Lending Accounts                       may be provided                    to third         parties          who combine such

                            information with information from other                                        participants                in   the    securities            lending

                            markets        and    provide aggregate                     information               to      others including                   to    BTC       for


                            uses that might include                     risk      management                    and performance                        reporting

                            The information provided                         by   BTC       to   such      third       party information aggregators

                            does not contain             identifying              information regarding                          clients          investing         in   the


                            Lending        Funds    or   Lending             Accounts


                            Investment of          Cash Collateral

                            Cash    collateral      received by a Lending                            Fund       or    Lending Account                       may be invested

                            in    Cash   Collateral      Funds           Cash          Collateral          Funds generally                       seek as       high      a   level of


                            current      income as        is   consistent               with      liquidity          and        stability of principal                   and   to



                            operate      nth a stable net asset value per                                  unit       as required                by applicable            law

                            Certain      Lending Account                 clients
                                                                                            may      direct      BTC       to    invest         the cash          collateral        in




                            other instruments             The Cash                Collateral           Funds           primarily invest                 in   debt       securities


                            and    other    financial         instruments                   Certain        Cash        Collateral               Funds        may engage             in




                            synthetic transactions                      that are consistent                      with          their       respective         investment




         16   THINGS




CONFIDENTIAL                                                                                                                                                                             BAIRD0001841
               Case 4:17-cv-01892-HSG Document 334-2 Filed 08/16/19 Page 9 of 17

         Information   About   BTC




                                     objectives             Synthetic              transactions             may       involve      financial           futures forwards                      or


                                     option transactions                          equity securities                swaps andor other                           derivative


                                     transactions Additional information about each                                                     Cash      Collateral             Funds         eligible


                                     investments maturity limitations                                       credit       and      market         risk          risk   management

                                     process and                  other important disclosures                              regarding the Funds are provided                                   in




                                     BTCs Short Term Investment Funds Overview                                                    and Guidelines and the Funds

                                     financial         statements                  all   of    which are          available            on the password protected                             BTC

                                     client     disclosure               website          at   wwwblackrockdocumentscom                                               Electronic       or



                                     paper copies are also                         available          upon request


                                     Cash Collateral Fund Management                                             Fees

                                     Cash     Collateral                Funds that are not permitted                              to   engage         in
                                                                                                                                                               synthetic

                                     transactions                 are generally               subject       to   management                  fees accrued                daily to their


                                     respective             net assets             at    an annual          rate of        0050             Cash       Collateral             Funds that


                                     may engage                  in   synthetic          transactions             are generally subject                         to    management              fee


                                     rates    that are                slightly     higher       in
                                                                                                      recognition            of   the higher          level of         management

                                     services required Cash                              Collateral         Reinvestment                Fund          B   which        is   the cash


                                     collateral vehicle for certain                             B         Funds depending                   on the nature               of their



                                     participatIng                trusts and             Cash Equivalent Fund                          B    which         is   the cash          collateral


                                     vehicle     for       all    other          B     Funds         are each         subject          to   a   management                  fee accrued


                                     daily to        its   net assets              at    an annual          rate of        0050             Cash Equivalent                   Fund      II



                                     which      is    the primary cash                     collateralvehicle                 for       A Funds unless                    otherwise


                                     agreed          between BTC and an A Fund                               client          is   subject        to   a    management                 fee


                                     accrued          daily to          its      net assets          at   an annual          rate of        0056

                                     Securities Lending                           Risks


                                     Securities             lending           involves         exposure          to     certain        risks      including            cash       collateral


                                     investment              risk       ie        risk    that cash         collateral            investments whether                            in   Cash

                                     Collateral            Funds            or   otherwise            may not achieve                  their     investment                 objective


                                     including             suffering             realized      or     unrealized           loss    due      to   investment                 performance

                                     gap        risk       ie         risk    that the         return       on cash          collateral          investments                is   insufficient


                                     to   pay the rebate fees the Lending                                   Fund        or   Lending Account                      has       committed             to



                                     pay   to   borrowers                     liquidity        risk   ie         risk   that the cash             collateral             is   invested


                                     directly or           through               the   Cash     Collateral            Funds        in   securities              and other

                                     instruments that are                          less liquid            than the Lending                  Fund      or       Lending        Account

                                     which could                 limit      the    liquidity      available           to   the Lending                Fund       or    Lending        Account

                                     for   ordinary course transactions                                    operational             risk     ie        risk of         losses      resulting


                                     from problems                     in   the settlement                 and accounting                   process             foreign       exchange




                                                                                                                                                           PROPRIETARY                AND CONFIDENTIAL




CONFIDENTIAL                                                                                                                                                                                           BAIRD0001842
             Case 4:17-cv-01892-HSG Document 334-2 Filed 08/16/19 Page 10 of 17

                                                                1    2    3     4   5    6    7    8     9     10    11      12       13    14    15       16    THINGS            YOU SHOULD               KNOW




                         risk    ie    risk of            a    shortfall            at   default          when a cash                       collateral                investment            is



                         denominated                 in    a currency                other than the currency                                     of    the assets being loaned


                         due    to   movements                      in   foreign         exchange                 rates and                  credit             Legal counterparty

                         and     market         risks At             any        particular              point        in     time investments                               in    the   Cash

                         Collateral         Funds could comprise                                  a material portion                             of    a Lending                 Funds assets

                         As    with any investment                            in    securities there                        is    a    risk of Loss              associated              with


                         securities         lending             andor investment                             of     cash          collateral                including             loss of



                         principal         Neither              BTC nor BlackRock                            guarantees                     against             the above              described

                         risks which are borne                            solely         by the client                    except that                  for      certain           clients an

                         affiliate     of   BTC provides an indemnity                                          for collateral shortfall                                   resulting       from

                         defaults      by borrower                       counterparties                      On a           periodic             basis          BlackRocks                Risk        and

                         Quantitative            Analysis                Group           RQA              makes determinations as                                           to   the    levels        of


                         risk    BlackRock                is   able       to    assume             in    its    securities                  lending             program including a

                         maximum amount                             of potential             indemnity risk counterparty                                                  specific      credit



                         Limits      and    operational                    complexity                   within         the        program                  RQA            oversees the           risk


                         model that calculates                            projected               shortfall            values using loan levelfactors                                            such


                         as Loan      and       collateral                type and            market value                        as well as                specific             borrower


                         counterparty                credit          characteristics                         When           necessary                  RQA may                   adjust

                         attributes         of       the lending                program by                   restricting eligible                          collateral or               reducing

                         borrower          counterparty                       credit      limits             These adjustments including                                               limits    on

                         asset       type       colLateral               type       andor revenue                           profile          may affect                    the    amount         of


                         securities         lending             activity            BTC may conduct                              on behalf             of    its      Funds and

                         Accounts           impacting                    clients         by reducing                the          volume          of    lending opportunities

                         for    certain     types              of    loans




                         Exposure          to    cash          collateral               reinvestment                   risk       and        gap       risk          is   mitigated        by

                         investment             guidelines                 designed               to    provide that investments                                          by the       Cash

                         Collateral         Funds have the appropriate                                         duration                    and   liquidity                characteristics


                         that are suitable                     for   the       securities               loans that gave                      rise to            the       collateral


                         Because the rebate fee payable                                           to    a borrower                    is   a contractual                    obligation           of   the


                         Lending       Fund           or      Lending           Account                 the Lending                    Fund       or       Lending              Account         vvould


                         be responsible                for      any deficiency                     if   the       return          from the                 Cash           Collateral       Funds

                         were     insufficient                 to    pay the rebate                     fee       or   if    a    Cash       Collateral                    Fund were unable

                         to Liquidate portfolio securities                                    as required                   to        return      cash           collateral to


                         borrowers              In   the case              of   a term loan with a                           committed maturity and a

                         specified         rebate             fee        the cash            collateral             may be invested                             in    Cash       Collateral


                         Funds holding investments                                   that are closely                        matched                  to   the        interest rate



                         exposure          of   the loan                 Term Funds                          BTCs Short Term Investment                                            Funds




         16 THINGS




CONFIDENTIAL                                                                                                                                                                                                BAIRD0001843
              Case 4:17-cv-01892-HSG Document 334-2 Filed 08/16/19 Page 11 of 17

         Information   About   BTC




                                     Overview         and Guidelines discusses                          BTCs        credit        and market                  risk    management

                                     process along with the investment                                  guidelines            for     Cash            Collateral           Funds

                                     and    Term Funds



                                     Exposure         to    operational             risk   is    mitigated         through            stringent procedures                        and the


                                     use   of   a separately             managed                dedicated          operations              team         All    loans and


                                     collateral are          handled           through           BTCs       securities           lending          system which supports

                                     an   automated              daily    mark to market process and incorporates                                                  controls


                                     designed         to   ensure that lending can only take place                                         with approved                   borrowers


                                     within     given       credit       limits      Borrowers              must       deliver collateral                   simultaneously

                                     with     or prior      to     the    delivery         of   the loaned securities                       If   securities           are accepted


                                     as   collateral         a    third   party custodian                   will   generally           hold       and       value the            collateral



                                     on behalf        of   the Lending Funds                     and Lending Accounts



                                     Liquidity of          the    Cash     Collateral            Funds can             be influenced                  by severalfactors


                                     including        client      activity      borrower              demand           volatility          in    market values and


                                     trading       activity       and     liquidity        in   the markets             for securities                 or   other assets            held


                                     by the     Cash       Collateral          Funds When a market                          is   relatively            illiquid       a Lending


                                     Fund     or     Cash    Collateral         Fund may pay a premium                                to   dispose            of   such     securities


                                     or   other assets            and as a result may                       incur      losses         upon such sales One way that

                                     BTC seeks         to mitigate             exposure          to liquidity          risk      is   by seeking              to   maintain        a

                                     minimum           level of securities                 and    other assets that mature on an overnight                                              basis

                                     as described            in   BTCs Short Term Investment Funds Overview                                                   and Guidelines


                                     BTC manages issuer exposure                                 within      the    Cash         Collateral            Funds Issuer

                                     exposure          primarily involves                  credit      risk   discussed               below            resulting           from


                                     exposure         to   the issuer          of   a debt instrument and the underlying                                             assets       for


                                     certain       securities        eg         asset       backed commercial                          paper            BTC provides               for   the


                                     analysis approval                   and monitoring                of   issuers seeking                      to   ensure that the               profile


                                     of   new and approved                  issuers         and investments                      are appropriate                   for     the   Cash

                                     Collateral        Funds Analysts                  specialize            in   different           industry sectors                     and    provide


                                     indepth         analysis        and ongoing due diligence                             on approved                  issuers



                                     Credit     risk   is   the     risk to     a    Fund        or   Account that issuers                        or   guarantors            of



                                     portfolio securities                 or   the counterparty                   to   a   derivatives                contract           repurchase


                                     agreement             or loan       of portfolio securities                    are unable             or unwilling               to    make timely

                                     interest        andor        principal         payments            or to      otherwise               honor        their      obligations           BTC

                                     seeks      to   manage          these      credit          risks as described                    in   more         detail       below




         22                                                                                                                                            PROPRIETARY                AND CONFIDENTIAL




CONFIDENTIAL                                                                                                                                                                                    BAIRD0001844
  Case 4:17-cv-01892-HSG Document 334-2 Filed 08/16/19 Page 12 of 17




                   Exhibit B

(Filed Under Seal In Its Entirety)
Case 4:17-cv-01892-HSG Document 334-2 Filed 08/16/19 Page 13 of 17




                Exhibit C
                Case 4:17-cv-01892-HSG Document 334-2 Filed 08/16/19 Page 14 of 17
                         CONFIDENTIAL - NOT FOR FURTHER DISTRIBUTION
8/5/2019                                                          Asset Manager Overview Report | BrightScope Beacon


                                                                                                                                       

  Bridgewater Associates, Inc. ASSET MANAGER

      Overview        Funds      Plans     Consultants/Advisors            Recordkeepers                                              

      Total Distribution                                                                   BrightScope Rankings and Awards                     
      $21,211,711,665                                                                       39 out of 1157             All Fund Families


                                                                                            24 out of 554              Investment Only


    Top Funds                                                                                                                                     
    Bridgewater TIPS Portfolio                                                                                                $3,375,812,862


    Bridgewater Risk Parity                                                                                                   $3,116,028,893


    Bridgewater All Weather Portfolio LLC                                                                                     $2,803,603,040


    Bridgewater Pure Alpha II                                                                                                 $2,205,381,155


    Bridgewater Global Asset Allocation                                                                                       $1,738,132,062

                                                                                                                                           see more »

      Geographic Breakdown                                                                                                                      
            All Territories                                                                All Territories*

            Midwest                      $8,831,274,031

            Northeast                    $3,628,459,121

            Southeast                    $3,433,191,483

            Southwest                    $3,139,492,678

            West                         $2,179,294,352



      *The map doesn't re ect overlapping territories and defaults to the territory with the largest assets.




      Distribution By Plan Size                                                                                                                 
           Net Assets         Participants
            Jumbo (>$1b)                     $20,684,148,618 97.51%

            Large ($100m-$1b)                $508,002,536          2.39%

            Mid-Sized ($25-$100m)            $18,561,997           0.09%



https://beacon.brightscope.com/reports/asset-manager/overview/82291/                                                                                    1/3
                 Case 4:17-cv-01892-HSG Document 334-2 Filed 08/16/19 Page 15 of 17
                          CONFIDENTIAL - NOT FOR FURTHER DISTRIBUTION
8/5/2019                                                Asset Manager Overview Report | BrightScope Beacon

           Small ($2-$25m)             $976,246          0.0%

           Micro (<$2m)                $22,268           0.0%


                                                                              Mid-Sized (0.09%)

                                                                         Large (2.39%)




                                                                                                        Jumbo (97.51%)




      Plan Analytics                                                                                                                              
                NUMBER OF PLANS                           AVERAGE PLAN SIZE                                  AVERAGE PLAN HOLDING


                      74                               $8,829,159,189                                          $286,644,752

      By Investment Vehicle                                                                                                                       
           Mutual Funds                0%

           Separate Accounts           0%

           Collective Trusts           100.0%

           Other                       0%


                                                                                                                       Collective Trusts (100%)




      Distribution By Plan Type                                                                                                                   
           401k                        11.42%                                                                                401k (11.42%)


           403b                        0.0%                                                                                          457 (11.55%)

           457                         11.55%

           DB                          77.03%


                                                                                         DB (77.03%)




  Plans    Advisors    Providers    Funds     Asset Managers    Contact Us   Privacy Policy      Terms of Use


                                                                                              Copyright © 2008-2019, BrightScope Inc. All Rights Reserved.




https://beacon.brightscope.com/reports/asset-manager/overview/82291/                                                                                     2/3
                Case 4:17-cv-01892-HSG Document 334-2 Filed 08/16/19 Page 16 of 17
                         CONFIDENTIAL - NOT FOR FURTHER DISTRIBUTION
8/5/2019                                                            Asset Manager Overview Report | BrightScope Beacon

  Information is provided 'as is' and solely for informational purposes, not for investment purposes or advice.
  BrightScope is not a duciary under ERISA. BrightScope is not endorsed by or a liated with FINRA.




  BrightScope / CIO / FWW / Investor Economics / LiquidMetrix / Market Metrics / Matrix Solutions / PLANADVISER / Plan For Life /
  PLANSPONSOR / Simfund / Strategic Insight /
  Copyright ©2018 Strategic Insight Inc. All Rights Reserved. No Reproduction without Prior Authorizations




https://beacon.brightscope.com/reports/asset-manager/overview/82291/                                                                3/3
  Case 4:17-cv-01892-HSG Document 334-2 Filed 08/16/19 Page 17 of 17




                  Exhibit D

(Filed Under Seal In Its Entirety)
